 1   MCGREGOR W. SCOTT, CSBN 142413
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   SHARON LAHEY, CBSN 263027
     Special Assistant United States Attorney
 5     160 Spear Street, Suite 800
 6     San Francisco, California 94105
       Telephone: 415-977-8963
 7     Facsimile: 415-744-0134
       E-mail: Sharon.Lahey@ssa.gov
 8
 9   Attorneys For Defendant

10
                                      UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12
                                                      FRESNO
13
     MICHAEL GRANT MORTON,                            )   CASE NO. 1:18-CV-00594-LJO-GSA
14                                                    )
            Plaintiff,                                )   STIPULATION AND ORDER FOR
15                                                    )
            vs.                                       )   REMAND TO AGENCY PURSUANT
16                                                    )   TO 42 U.S.C. SECTION 405(g)
     NANCY A. BERRYHILL, Acting                       )   SENTENCE FOUR
17                                                    )
       Commissioner Of Social Security,               )
18          Defendant.                                )
                                                      )
19                                                    )

20          IT IS HEREBY STIPULATED, by and between MICHAEL GRANT MORTON (Plaintiff) and
21   NANCY A. BERRYHILL, Acting Commissioner Of Social Security (Defendant), through their
22   respective counsel of record, that this action be remanded for further administrative action pursuant to
23   section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four. Should
24   the Appeals Council remand to an administrative law judge, upon remand the administrative law judge
25   will conduct further proceedings and develop the administrative record as necessary, to determine
26   whether plaintiff is disabled within the meaning of the Social Security Act, including offering plaintiff a
27   new hearing, and issuing a new decision. The parties further request that the Clerk of the Court be
28   directed to enter a final judgment in favor of Plaintiff, and against Defendant, reversing the final

     STIPULATION FOR REMAND                               1                CASE NO. 1:18-CV-00594-LJO-GSA
 1
     decision of the Commissioner.
 2
                                      Respectfully submitted,
 3
     Date: February 15, 2019          OLINSKY LAW GROUP
 4
 5
                                      By: /s/ Stuart T. Barasch*
 6                                    STUART T. BARASCH
                                      Attorney for the Plaintiff
 7                                    (*Authorized by e-mail on February 15, 2019)
 8
     Date: February 15, 2019          MCGREGOR W. SCOTT
 9                                    United States Attorney
10
11                                    By: /s/ Sharon Lahey
                                      SHARON LAHEY
12                                    Special Assistant United States Attorney
13
14
15   IT IS SO ORDERED.

16      Dated:    February 19, 2019                 /s/ Gary S. Austin
17                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

     STIPULATION FOR REMAND               2                 CASE NO. 1:18-CV-00594-LJO-GSA
